UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Forthequarterlyperiodended JUNE 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29449 IMAGIN MOLECULAR CORPORATION (Exact Name of Registrant as specified in its charter) Delaware 13-4099008 (State or Other Jurisdiction ofIncorporation or Organization) (IRS Employer Identification No.) 104 W. Chestnut, #315 Hinsdale, Illinois 60521 (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(630) 371-5583 N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes Q No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No Q The numbers of shares outstanding of each of the issuer's classes of common equity, as of August 19, 2008, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 93,663,284 Transitional Small Business Disclosure Format (check one):Yes¨ No Q 1 FORM 10-Q JUNE 30, 2008 IMAGIN MOLECULAR CORPORATION FOR THE QUARTER ENDED JUNE 30, 2008 TABLE OF CONTENTS INDEX Page PART I- FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 Consolidated Balance Sheet at June 30, 2008 (unaudited) and December 31, 2007 3 Consolidated Statements of Operations for the three and six months ended June 30, 2008 and 2007 (unaudited) 4 Consolidated Statement of Cash Flows for the six months ended June 30, 2008 and 2007 (unaudited) 5 Notes to Unaudited Financial Statements 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4 - CONTROLS AND PROCEDURES 19 PART II-OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 20 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5 - OTHER INFORMATION 20 ITEM 6 – EXHIBITS 20 2 Table of Contents FORM 10-Q JUNE 30, 2008 PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements The unaudited balance sheet of the Registrant as of June 30, 2008, the balance sheet at December 31, 2007, the unaudited statements of operations for the three and six months ended June 30, 2008 and 2007, and the unaudited statements of cash flows for the six months ended June 30, 2008 and 2007 follow.The unaudited financial statements reflect all adjustments that are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2008 (Unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 4,219 $ 24,120 Accounts receivable 104,675 120,422 Total current assets 108,894 144,542 Property and equipment, net 196,031 208,909 Other assets: Due from related party 2,204,896 1,346,000 Investment in securities of Positron Corp. 1,588,066 1,588,066 Total assets $ 4,097,887 $ 3,287,517 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 71,859 $ 104,951 Advance from shareholders 5,100 5,100 Accrued expenses 179,218 182,373 Current portion of promissory note payable 136,491 128,580 Accrued interest 3,930 4,994 Due to related party 149,860 296,750 Total current liabilities 546,458 722,748 Promissory note payable – less current portion 64,573 125,404 Deposits for equity investment 200,000 Majority interest in consolidated subsidiary 230,845 216,245 Total liabilities 1,041,876 1,064,397 Stockholders’ Equity: Preferred Stock, 5,000,000 shares Authorized, 4,387,500 and 2,362,500 sharesissued and outstanding 4,388 2,362 Common Stock, $0.001 par value; 95,000,000 shares authorized, 93,663,284shares issued and outstanding 93,663 93,663 Additional paid-in capital 5,292,981 4,525,007 Accumulated deficit (2,335,021 ) (2,397,912 ) Total stockholders’ equity 3,056,011 2,223,120 Total liabilities and stockholders’ equity $ 4,097,887 $ 3,287,517 See accompanying notes 3 Table of Contents FORM 10-Q JUNE 30, 2008 IMAGIN MOLECULAR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenues: $ 153,000 $ 12,581 $ 306,000 $ 48,209 Costs of revenues: 90,315 29,030 180,630 97,928 Gross profit (loss) 62,685 (16,449 ) 125,370 (49,719 ) Operating expenses: Professional fees 28,164 92,694 57,140 99,358 Marketing, general and administrative 10,492 131,556 21,145 152,996 Total operating expenses 38,656 224,250 78,285 252,354 Income (loss) from operations 24,029 (240,699 ) 47,085 (302,073 ) Interest income 23,896 23,896 Interest expense (6,031 ) (7,718 ) (12,868 ) (15,985 ) Total other income (expense) 17,865 (7,718 ) 11,028 (15,985 ) Income (loss) from continuing operationsbefore income taxes 41,894 (248,417 ) 58,113 (318,058 ) Income taxes Income (loss) from continuing operations 41,894 (248,417 ) 58,113 (318,058 ) Income (loss) from discontinued operations (167 ) 18,885 4,778 (1,599 ) Net income (loss) $ 41,727 $ (229,532 ) $ 62,891 $ (319,657 ) Earnings (Loss) Per Share: Basic: From continuing operations $ 0.0004 $ (0.0035 ) $ 0.0006 $ (0.0046 ) From discontinued operations $ 0.0000 $ 0.0003 $ 0.0001 $ (0.0000 ) Net income (loss) $ 0.0004 $ (0.0032 ) $ 0.0007 $ (0.0046 ) Diluted: From continuing operations $ 0.0002 $ 0.0003 From discontinued operations $ 0.0000 $ 0.0001 Net income (loss) $ 0.0002 $ 0.0004 Weighted average common shares: Basic 93,663,284 71,190,757 93,663,284 69,587,778 Diluted 181,413,284 166,644,053 See accompanying notes 4 Table of Contents FORM 10-Q JUNE 30, 2008 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 June 30, 2007 Cash flows from operating activities: Income (loss) from continuing operations $ 58,113 $ (318,058 ) Income (loss)from discontinued operations 4,778 (1,599 ) Net income (loss) 62,891 (319,657 ) Adjustment to reconcile net income (loss) to net cashused in operating activities Common stock issued for services 230,000 Depreciation expense 12,878 12,878 Majority interest in income (loss) of subsidiary 14,600 (8,115 ) Changes in operating assets and liabilities: Accounts receivable 15,747 (24,849 ) Interest receivable (23,896 ) Accounts payable and accrued liabilities (37,311 ) 25,525 Net cash provided by (used in) operating activities 44,909 (84,218 ) Cash flows from investing activities: Note receivable to related party (835,000 ) Net cash used in investing activities (835,000 ) Cash flows from financing activities: Advance from shareholder 5,100 Advance from affiliate 68,898 Payments to affiliates (146,890 ) Payments of note payable (52,920 ) Deposit for equity investment 200,000 200,000 Proceeds from issue of preferred stock 770,000 Net cash provided by financing activities 770,190 273,998 Net increase (decrease) in cash (19,901 ) 189,780 Cash at beginning of period 24,120 3,138 Cash at end of period $ 4,219 $ 192,918 Supplemental cash flow information: Interest paid $ 13,931 $ 5,559 Income taxes paid See accompanying notes 5 Table of Contents FORM 10-Q JUNE 30, 2008 IMAGIN MOLECULAR CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (CONTINUED) Supplementary Schedule of Noncash Transactions 2007 On
